

116 HJ 41 IH: Requiring the advice and consent of the Senate or an Act of Congress to suspend, terminate, or withdraw the United States from the North Atlantic Treaty and authorizing related litigation, and for other purposes.
U.S. House of Representatives
2019-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA116th CONGRESS1st SessionH. J. RES. 41IN THE HOUSE OF REPRESENTATIVESFebruary 4, 2019Mr. Gallego (for himself, Mr. Connolly, Mr. Hurd of Texas, and Ms. Stefanik) submitted the following joint resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedJOINT RESOLUTIONRequiring the advice and consent of the Senate or an Act of Congress to suspend, terminate, or
			 withdraw the United States from the North Atlantic Treaty and authorizing
			 related litigation, and for other purposes.
	
 1.Opposition of Congress to suspension, termination, or withdrawal from North Atlantic TreatyThe President may not suspend, terminate, or withdraw the United States from the North Atlantic Treaty, done at Washington, DC, April 4, 1949, except by and with the advice and consent of the Senate, provided two-thirds of the Senators present concur, or pursuant to an Act of Congress.
 2.Limitation on the use of fundsNo funds authorized or appropriated by any Act may be used to support, directly or indirectly, any efforts on the part of any United States Government official to take steps to suspend, terminate, or withdraw the United States from the North Atlantic Treaty, done at Washington, DC, April 4, 1949, until such time as the Senate passes, by an affirmative vote of two-thirds of Senators, a resolution advising and consenting to the suspension, termination, or withdrawal of the United States from the treaty, or pursuant to an Act of Congress.
 3.Notification of treaty actionThe President shall notify the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives in writing of any effort to suspend, terminate, or withdraw the United States from the North Atlantic Treaty, as soon as possible but in no event later than 48 hours after any such action is taken.
 4.Authorization of Legal Counsel to represent CongressBoth the Senate Legal Counsel and the General Counsel to the House of Representatives are authorized to independently or collectively represent Congress in initiating or intervening in any judicial proceedings in any Federal court of competent jurisdiction on behalf of Congress in order to oppose any effort to suspend, terminate, or withdraw the United States from the North Atlantic Treaty in a manner inconsistent with this joint resolution.
 5.Reporting requirementAny legal counsel operating pursuant to section 4 shall report as soon as practicable to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives with respect to any judicial proceedings which the Senate Legal Counsel or the General Counsel to the House of Representatives, as the case may be, initiates or in which it intervenes pursuant to this resolution.
		